DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7 December 2021 is acknowledged.  
In view of applicant’s amendments, the Restriction Requirement is withdrawn.
All claims are subject to examination.

Specification
The substitute specification filed 22 May 2020 has been entered.
Claim Objections
Claims 3, 4, 15-18 are objected to because of the following informalities:  Regarding each of Claims 3, 4, and 15-18, each claim ends with a formula that follows the ending period. The formulae should be included in the claim sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by “diffusible hydrogen” being “0.20 mass ppm or less”. Is this measure necessarily diffusible atomic hydrogen calculated on a basis of mass of atomic hydrogen? Does it have some other meaning relating to molecular hydrogen and/or mass of molecular hydrogen?
Regarding Claims 3 and 4, it is unclear what is meant by “within an annealing furnaces”. Is there to be more than one furnace?
Regarding Claims 5 and 6, it is unclear whether the claimed pickling is necessarily to happen in the heated temperature region or whether it is to happen afterwards.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-18, the reviewed prior art does not teach or suggest the claimed steel sheet and method of making the claimed steel sheet of these claims. Particularly, the reviewed prior art does not teach or suggest steel sheets having combination of claimed composition, microstructure, plating characteristics, and steel properties in the claimed context, including does not teach or suggest methods of making such steel sheets. For example, Hirashima WO 2017/131055 fails to teach or suggest these combination of features or provide basis for establishing inherency of these features. This is evident in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
14 January 2022